DETAILED ACTION
Applicant’s response of 10/8/2021 has been entered and considered. Upon entering said response and the examiner’s amendment below, claims 1-4, 6, 7, 9-14, 16, 17, 19-21, and 23 have been amended, and claims 22, 24-26 have been canceled. As a result, the previous rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett W. Scott on 12/13/2021.
1.	(Currently amended)	A structure configured to transmit wireless electrical energy, the structure comprising:
a base extending from a base proximal end to a base distal end, the base comprising a housing having a sidewall with a sidewall thickness that extends between opposing interior and exterior sidewall surfaces;
first, second, and third transmitting antennas positioned within the base, each antenna of the first, second, and third transmitting antennas comprising an electrically conductive filar with spaced apart first and second filar ends forming an inductor coil having one or more turns, wherein (i) each antenna’s inductor coil is configured to generate an inductance at a resonant frequency, (ii) each antenna’s electrically conductive filar crosses over itself at a first crossover intersection thereby forming 
wherein the first transmitting antenna is co-planar with the second transmitting antenna, wherein the third transmitting antenna is positioned on a plane above or below the first and second transmitting antennas, wherein the third transmitting antenna at least partially overlaps both the first and second transmitting antennas, wherein a first imaginary line bisecting the first a second imaginary line bisecting the second wherein the second imaginary line bisecting the second transmitting antenna is rotated at a second non-zero angle relative to a third imaginary line bisecting the third transmitting antenna, and wherein the third imaginary line bisecting the third transmitting antenna is rotated at a third the first imaginary line bisecting the first 
a wireless transmitting circuit electrically connected to the first, second, and third transmitting antennas, wherein the wireless transmitting circuit is configured to modify electrical energy to be wirelessly transmitted.

2. (Previously presented) The structure of claim 1, wherein the first, second, and third transmitting antennas reside within the housing sidewall.



4. (Previously presented) The structure of claim 1, wherein electrical power transmitted by each of the first, second, and third transmitting antennas has a magnitude that ranges from 100 mW to 100 W.

5. (Canceled) 

6. (Previously presented) The structure of claim 1, wherein the first, second, and third transmitting antennas of the structure are configured within an electronic device.

7. (Previously presented) The structure of claim 1, wherein the first, second, and third transmitting antennas are configured with one or more magnetic field shielding materials.

8. (Canceled) 

9. (Previously presented) The structure of claim 7, wherein the shielding material increases a quantity of a magnetic field within a given volume of space.

10. (Previously presented) The structure of claim 7, wherein the magnetic shielding material comprises an amorphous metal, a crystalline metal, a ferrite material having a coercivity from about 1 Ampere/meter to about 1,000 Ampere/meter, a ferrite material having a coercivity greater than 1,000 Ampere/meter, a polymer material, or combinations thereof, and wherein the ferrite material 

11.	(Currently amended)	A structure configured to transmit wireless electrical energy, the structure comprising:
a housing comprising a sidewall with a sidewall thickness extending from a sidewall proximal end to a sidewall distal end; 
at least one platform positioned within an area defined by the housing, the at least one platform having a platform thickness extending between opposing platform top and bottom surfaces, an imaginary line extending longitudinally through the at least one platform thickness, wherein the imaginary line is orientated at an angle with respect to the housing sidewall; 
first, second, and third antennas positioned within the at least one platform, each antenna of the first, second, and third antennas comprising an electrically conductive filar with spaced apart first and second filar ends forming an inductor coil having one or more turns, wherein (i) each antenna’s inductor coil is configured to generate an inductance at a resonant frequency, (ii) each antenna’s electrically conductive filar crosses over itself at a first crossover intersection thereby forming a first figure eight configuration comprising a first inductor coil loop and a second inductor coil loop, wherein the first crossover intersection lies between the first inductor coil loop and the second inductor coil loop, and (iii) each antenna’s electrically conductive filar crosses over itself at a second crossover intersection thereby forming a second figure eight configuration comprising the second inductor coil loop and a third inductor coil loop, wherein the second crossover intersection lies between the second inductor coil loop and the third inductor coil loop, and wherein the first inductor coil loop, the second inductor coil loop, and the third inductor coil loop are positioned side-by-side along a common axis;
a first imaginary line bisecting the first a second imaginary line bisecting the second wherein the second imaginary line bisecting the second antenna is rotated at a second non-zero angle relative to a third imaginary line bisecting the third antenna, and wherein the third imaginary line bisecting the third antenna is rotated at a third the first imaginary line bisecting the first 
a wireless transmitting circuit electrically connected to the first, second, and third antennas, wherein the wireless transmitting circuit is configured to modify electrical energy to be wirelessly transmitted.

12. (Previously presented) The structure of claim 11, wherein the first, second, and third antennas reside within the housing sidewall.

13. (Previously presented) The structure of claim 11, wherein the respective resonant frequencies for each of the first, second, and third antennas are in a range of 1 kHz to 1 MHz.

14. (Previously presented) The structure of claim 11, wherein electrical power transmitted or received by each of the first, second, and third antennas has a magnitude that ranges from 100 mW to 100 W.

15. (Canceled) 



17. (Previously presented) The structure of claim 11, wherein the first, second, and third antennas are configured with one or more magnetic field shielding materials.

18. (Canceled) 

19. (Previously presented) The structure of claim 17, wherein the shielding material increases a quantity of a magnetic field within a given volume of space.

20. (Previously presented) The structure of claim 17, wherein the magnetic shielding material comprises an amorphous metal, a crystalline metal, a ferrite material having a coercivity from about 1 Ampere/meter to about 1,000 Ampere/meter, a ferrite material having a coercivity greater than 1,000 Ampere/meter, a polymer material, or combinations thereof, and wherein the ferrite material comprises an element selected from the group consisting of zinc, manganese, nickel, iron, magnesium, copper, and combinations thereof.

21. (Previously presented) The structure of claim 1, wherein each antenna’s electrically conductive filar has (i) a filar width that extends between opposing sidewalls of the filar, each sidewall having an exterior sidewall surface, and (ii) a filar thickness oriented about perpendicular to the filar width that extends between top and bottom surfaces of the filar, wherein a filar sidewall angle extends between a first imaginary line that is co-planar to one of the exterior sidewall surfaces and a second imaginary line that is co-planar to the bottom filar surface, and wherein the filar sidewall angle ranges from 75° to 90°.

22. (Canceled) 

23. (Previously presented) The structure of claim 11, wherein each antenna’s electrically conductive filar has (i) a filar width that extends between opposing sidewalls of the filar, each sidewall having an exterior sidewall surface, and (ii) a filar thickness oriented about perpendicular to the filar width that extends between top and bottom surfaces of the filar, wherein a filar sidewall angle extends between a first imaginary line that is co-planar to one of the exterior sidewall surfaces and a second imaginary line that is co-planar to the bottom filar
surface, and wherein the filar sidewall angle ranges from 75° to 90°.

24. (Canceled)

25. (Canceled) 

26. (Canceled)

Allowable Subject Matter
Claims 1-4, 6-7, 9-14, 16-17, 19-21, 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Yeh (2016/0322852), Lichtblau (4,260,990), and Jung (2012/0098486).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “wherein the first transmitting antenna is co-planar a first imaginary line bisecting the first transmitting antenna is rotated at a first non-zero angle relative to a second imaginary line bisecting the second transmitting antenna, wherein the second imaginary line bisecting the second transmitting antenna is rotated at a second non-zero angle relative to a third imaginary line bisecting the third transmitting antenna, and wherein the third imaginary line bisecting the third transmitting antenna is rotated at a third non-zero angle relative to the first imaginary line bisecting the first transmitting antenna.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
Independent claim 11 recites similar limitations as those in claim 1 and is therefore indicated as allowable for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         

/DANIEL CAVALLARI/               Primary Examiner, Art Unit 2836